Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                DETAILED ACTION
1.    Applicant’s election with traverse of claims 1-2, 15-18 and 31-32 with elected Pseudomonas species in the reply filed on April 23, 2021 is acknowledged. The traversal is on the ground(s) that all species share a common special technical feature and Examiner did not provide any reasons to why the distinct species are patentable distinct. The arguments were found unpersuasive because of the following reasons: (i) as discussed in the previous office action the distinct species in the markush group do not share the same significant structural similarities because each bacteria in the markush group is different from each other by different phylum/class/order/family/genus. As noted in MPEP 18.07.03, the common structure (bacteria) is not a significant element because the alternatives of the markush group represent that each of the bacteria belong to different the phylum/ class/ order/ family/genus, that do not share the same structural similarities to be identified as alternatives of the same species and each alternative species has different property; and (ii) with reference to the arguments drawn to that the claimed species does not refer to a  genome of one species, but refers to a mixture of genomes, the arguments were found unpersuasive because the claims as presented require one or more bacteria, which clearly indicate that the claimed method do not necessarily represent a mixture of more than one.  For all the above the lack of unity of species is proper.    
                                             
Status of the Application
2. Claims 1, 2 (in-part), 15-17, 18 (in-part) and 31-32 are considered along with the elected species (Pseudomonas) for examination. The species other than elected species are withdrawn from further consideration as being drawn to nonelected species.  Claims 3-14 and 19-30 were canceled.                                                                                                 
                                                              Priority
3.   This application filed on June 24, 2019 is a 371 of PCT/KR2017/015173 filed on December 21, 2017 which claims foreign priority to KR10-2017-0080905 filed on June 27,2017; KR10- 2017-0080906 filed on June 27, 2017 and KR10-2016-0179225 filed on December 26, 2016.             
           The priority application KR10-2016-0179225 filed on December 26, 2016 does not have support for the sequences of SEQ ID NO: 1 and SEQ ID NO:2 as claimed in the instant claims 1-2, 15-18, 31 and 32. Therefore the instant application does not get the priority benefit to KR10-2016-0179225. 
                                                         Informalities
4. The following informalities are noted:
         (i) Claims 1 and 17 recite ‘a pair of primers having SEQ ID NO:1 and SEQ ID NO:2’. Amending the claims to recite ‘a pair of primers having the sequence of SEQ ID NO:1 and SEQ ID NO:2’ is suggested. Appropriate correction is required.
                                                   Claim Interpretation 
5.   The preamble of the independent claims 1 and 17 is not given any patentable weight according to MPEP 2111.02. Further the step (c) of claim 1 and 17 recite alternatives for comparing an increase or decrease in content of bacteria-derived extracellular vesicles with that of normal, COPD or an asthma derived sample, which 
Nonstatutory Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/guidance/eTD-info-I.jsp.
A. Claims  1, 15-17, 31-32  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-18 of the copending application 16/488,258 (US 2020/0056225).. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-2, 4-18 of the copending application, specifically the method steps for extracting DNA from extracellular vesicles isolated from a subject sample, performing PCR on the extracted DNA using a pair of primers comprising the sequence of SEQ ID NO:1 and 2 and comparing an increase or decrease in the content of bacteria-derived extracellular vesicles of the subject sample with that of a normal individual-derived sample through sequencing of a product of the PCR are within the scope of the claims of the copending application and are coextensive in scope. The only variation is that the claims in the wording of the claims, and which is considered as an obvious variation and are coextensive in scope. This is a 
B.  Claims 1, 15-17, 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8-9, 12, 14 and 16 of the copending application 16/472,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-2, 4, 8-9, 12, 14 and 16 of the copending application, specifically the method steps for extracting DNA from extracellular vesicles isolated from a subject sample, performing PCR on the extracted DNA using a pair of primers comprising the sequence of SEQ ID NO:1 and 2 and comparing an increase or decrease in the content of bacteria-derived extracellular vesicles of the subject sample with that of a normal individual-derived sample through sequencing of a product of the PCR are within the scope of the claims of the copending application and are coextensive in scope. The only variation is that the claims in the wording of the claims, and which is considered as an obvious variation and are coextensive in scope. Thus the instant claims are obvious over the claims in the copending application.                                                        
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                    Claim Rejections - 35 USC § 103
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      A. Claim  1, 2(in-part) ,15-17, 18 (in-part) and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Blatchford et al. (WO 2016/085356) in view of Kim et al. (US 8,691, 522).              
   Blatchford et  al. teach a method of claim 1, 17, for providing information or diagnosing lung cancer comprising:
(a) extracting DNA from a subject sample (see entire document, at least para 00274-00277; indicating fecal sample-derived bacterial DNA from the sample);
(b) performing polymerase chain reaction on the extracted DNA using a pair of primers having the sequence of SEQ ID NO:1 and 2 (see entire document, at least para 00278-00279; indicating PCR using primer sequences of SEQ ID NO: 1 and 2 have 100% homology with the claimed sequences of SEQ ID NO:1 and 2 of the instant claims);

        However Blatchford et al. did not specifically teach isolation of extracellular vesicles form a subject sample.
               Kim et al. teach a method of claims 1, 2 (in-part), 15-16, 18 (in-part), and 31-32, for determining bacteria-derived extracellular vesicle in asthma, COPD, lung cancer, wherein the bacteria include pseudomonas and the diseases associated with the extracellular vesicles which include asthma, chronic obstructive pulmonary disease and lung cancer and diagnosing said diseases (see entire document, at least col. 3, line 9-30,col. 4, line 66-67, col. 5, line 1-25) and with reference to claims 15-16, and 31-32, the method comprises isolation of extracellular vesicles from a serum sample of a subject (see entire document col. 19, line 40-67, col. 20, line 1-47).
       It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Blatchford et al. to include extracellular vesicles as taught by Kim et al. to develop an improved method for providing information or diagnosing bacteria-derived DNA. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation of success that the combination would improve the method of detecting pathogenic bacteria in extracellular vesicles because Kim et al. explicitly taught extracellular vesicles comprising bacteria induce pathological conditions related to lung related diseases as asthma, COPD and lung cancer (see at least col. 3, 
                                                        Conclusion
             No claims are allowable.
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637